Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145539                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PINE HOLLOW ESTATES, LLC,                                                                                           Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145539
                                                                    COA: 303600
                                                                    Genesee CC: 09-092066-CZ
  CITIZENS BANK,
            Defendant-Appellee.

  _________________________________________/

         By order of December 5, 2012, the application for leave to appeal the June 19,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in Kim
  v JP Morgan Chase Bank (Docket No. 144690). On order of the Chief Justice, a
  stipulation signed by counsel for the parties agreeing to the dismissal of this application
  for leave to appeal having been received, the application for leave to appeal is
  DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           p0122                                                               Clerk